Title: Edward Church to John Adams, 14 Jan. 1786
From: Church, Edward
To: Adams, John


          
            
              Much hond. & esteemed
                Sir
            
            

              Lisbon

              14 Jany 1786
            
          

          Notwithstanding the deep wound which one branch of our fishery had
            rec’d by an act of the british parliament, We were not without hope, while we had a free
            and an uninterrupted Commerce with the mediterranean, and it’s neighbouring ports, that
            we might still be able not only to employ, but increase the number of our fisherman, and
            from our local advantages, it is not an extravagant Idea to expect, that we might e’er
            long have monopolized the Cod-fishery, so far at least as to the exclusion of all
            Europeans, by being able to undersell them at all foreign markets—but this is a Subject
            which I am well aware You have long e’er now fully investigated, with all it’s vast, and
            almost endless Train of concomitant advantages to the Commerce of the United States in
            general, and that of the Massachusetts in particular—it is not therefore with a
            presumption to offer any Information, that I now take the Liberty to address you, but
            only to observe that the Consequences of an interruption to the prosecution of this
            important object, at this very critical, and alarming Conjuncture, seem to threaten
            little less than Ruin.
          You are doubtless informed that the King of France has sometime
            since established a Company under his particular patronage for the purpose of carrying
            on the Whalefishery, and has granted a large Sum of Money to be applied to the
            indemnification of said Company in case of Loss, with particular priviledges to those
            who serve in that employment—such singular Indulgencies must doubtless give vigour to
            any Enterprize, and the better to secure success to this favorite object, the Company
            offer such Encouragement to those acquainted with the business, as has already drawn a
            number of Americans, and even English, into their Service—In Autumn 1784 I was in
            Dunkirk, when three ships saiIed from thence for the Coast of Brazil, commanded,
            & in part manned by Americans—also one for Davis’s straights, & another
            for Greenland, commanded & principally manned by English—The americans seemed to
            be greatly elevated wth: their flattering prospects, and
            often regretted that there were not more of their Countrymen to partake with them, as
            they seemed to express a fear that many of them were almost starving at home for want of
            employ—this I then considered only a temporary Evil arising from a Cause that materially
            affected the Commerce of all the States, and for which therefore the Wisdom of Congress
            wou’d soon find a Remedy, more especially when they saw the danger of our
            being farther exhausted of our remaining Strength by a most potent Rival, at a time when
            we were just emerging from the havoc of a most wasteful war—when our taxes are
            enormous—yet incompetent, and the best—if not the only means, to render them more
            productive, greatly obstructed—I presume not to point out any mode—or even to say that
            the Case is remediable—but only that if the danger of remaining in Status quo is so
            greatly alarming, the necessity of a speedy—and if possible permanent peace, with all
            the Powers on the Coast of Barbary is equally obvious, and pressing, and if attainable
            cannot be purchased too soon, or perhaps too dear—We have now unfortunately some of our
            Countrymen groaning in Slavery under the iron hand of those merciless barbarians, These
            also call aloud on their Country for instant relief, & redemption—The Portuguese
            I am informed are now making use of the french Interest & mediation to bring
            about a peace with the Algerines—for notwithstanding they have 7 or 8 Ships of war
            constantly cruising to protect their trade, yet those pirates still swarm on their
            Coast—
          I came here upon a plan of Commerce peculiarly advantageous to my
            Country, but not practicable ’till the grand obstacle is removed—I have also lately
            written to some of my friends in America to ask their Interest & recommendation
            in any behalf whenever Congress shall think proper to appoint a Consul here—Shou’d no
            one appear with a pressable Claim, and you shou’d deem me eligible— May I beg Leave to
            ask the Favor of You to signify to Congress that such a choice wou’d meet Your
            approbation—and in the mean time permit me to offer myself, in any thing wherein I can
            be serviceable—my Losses have been very great by the War, particularly in the
            depreciation of our paper money, which totally annihilated a moderate Independence—It is
            not long since I concluded to try to repair my ruined fortune in this place, the
            Consulship wou’d greatly facilitate my design—I have a large family who have been long
            expecting my Return, but I have a better prospect of providing for them here, if the
            Communication was uninterrupted—I am with Tender of my best Services in all your
            Commands—of my most respectful Regards to Your Lady & family—
          With the most perfect Esteem / Sir / Your most humble &
            most obedt. Servant



          
            
              Edwd: Church
            
          
          
            P.S. Shou’d you favor me with a Line be pleased to direct to the
              Care of Messrs. Cruz & Silva & Compy. Merchants—Lisbon—
          
        